DETAILED ACTION
This action is on claims 1-13.
Double Patenting
Applicant filed the TD and the rejection is withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hancock et al. (Vaccine Volume 21, Issues 27–30, 1 October 2003, Pages 4348-4358 (Year: 2003) and Ruiz-Arguello et al. (Virology vol 298, pp317-326 Year: 2002).
Hancock et al. teach that RSV F with alum adjuvant can be administered to mice IM to induce an immune response (sections 2.1 and 2.3) and that humans administered RSV F with 
Hancock et al. does not teach modifications in the cleavage site of RSV F.
Ruiz-Arguello et al. teach that modifying the cleavage site between 131-136 result in an RSV F1 with the P27 still attached by way of amide bond (peptide bond) and this has the conformation of natural or prefusion/pre-active RSV F (Abstract, introduction, Figure 1a construct F2 F delta 1-109, 1b right panel, Discussion last sentence of first paragraph and Discussion first sentence of second paragraph).
One of ordinary skill in the art at the time of invention would be motivated to make RSV F antigen for vaccines in a controlled manner and larger potential scale of production. One of ordinary skill in the art at the time of invention would be motivated to make recombinant RSV F antigen for vaccines in a secreted form to make it easier to purify and be motivated to make it in a form that resembles natural prefusion conformation to use as an antigen as taught in Hancock et al.
One of ordinary skill in the art at the time of invention would be motivated to make RSV F vaccine and use it in a method to immunize females and infants as those are targets for immunization. RSV infection of human infants is a medical concern (Hancock et al. introduction) thus immunizing human infants is a recognized need. One of ordinary skill in the art at the time of invention would know that human females are targets because they provide passive immunity to children they give birth to and this provides infants with protection right after birth.

Applicant argues that the cited art alone or in combination does lead the skilled artisan to make the claimed invention and that nothing in either reference points to the invention. Next, applicant argues that Ruiz-Arguello et al. does not lead to the invention with the p27 attached because the p27 is normally cleaved off in protein processing and could sterically hinder antibodies from binding. 
Applicant next argues that the examiner has a flawed argument in what would able to be produced for vaccines.
Second, Ruiz-Arguello et al. never teaches a preference for one state or other of RSV F. 
Third, Ruiz-Arguello et al. recognized there was a problem of aggregation,
Applicant states the examiner has not made his case and that Hancock et al. is drawn to making vaccines with G and F and teaches that the combination is superior. Applicant also provides a paper on protein aggregation is a known problem.
Applicant’s arguments have been fully considered and not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

There is no evidence of record that indicates that steric hindrance is a problem beyond applicant’s assertion. The arguments of counsel cannot take the place of evidence in the record.  In re Schulz, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).   
One of ordinary skill in the art at the time of invention would have been motivated to use mutations that lead to the protein not aggregating- “Inhibition of cleavage at site II, residues131–136, by deletion of four amino acids (delta 131–134), abrogates aggregation of anchorless F and all molecules are seen as individual cone-shaped rods” (Ruiz-Arguello et al. 2002 abstract). Also, while the reference does not indicate a preference it does indicate that cones are possibly related to the pre-active state of RSV F completion of proteolytic cleavage in purified anchorless F leads to exposure of the fusion peptide and to a change from cone shape to lollipop shape. This change in shape may be related to activation of the F protein for its role in membrane fusion and cones and lollipops may represent the pre- and post-activated forms of the F protein“(page 319 col 1 top). One of ordinary skill in the art at the time of invention would have been motivated to use mutations that lead to the protein not aggregating for the benefit of not aggregating and that they appear to be in the form from the virus before fusion.
Lastly, the claims are to comprising and do not exclude other elements and also, Hancock et al. does not teach the F alone is a failure and thus does not teach away as such.

 
s 2-6, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hancock et al. (Vaccine Volume 21, Issues 27–30, 1 October 2003, Pages 4348-4358 (Year: 2003) and Ruiz-Arguello et al. (Virology vol 298, pp317-326 Year: 2002) as applied to claims 1 and 7-11 above, and further in view of Ruiz-Arguello et al. (J Gen Virolo Vol 85, pp 3677-3687, 2004).
Hancock et al. and Ruiz-Arguello et al. 2002 are discussed above. 
Hancock et al. and Ruiz-Arguello et al. 2002 do not teach specific mutations at arginine 133, 135, or 136.
Ruiz-Argüello et al. 2004 teach that substitutions at positions 131, 133, and 135 to Glutamine “Q” inactivate the site (Figure 4, uncleaved construct). And also teaches a mutant with a deletion of up to 10 residues at position 137-146 (Figure 1 b delta 137-146).
One of ordinary skill in the art at the time of invention would have been able to modify the sequence of Hancock et al. and Ruiz-Arguello et al. 2002 to prevent cleavage because both have the same function. There would have been the expectation of success because Ruiz-Argüello et al. 2002 demonstrates that the substitutions inactivate the cleavage site. 
Thus it would have been prima facie obvious at the time of invention to modify the inactivated cleavage site of Hancock et al. and Ruiz-Arguello et al. 2002  with an art known substitution of Ruiz-Argüello et al. 2004 that has the same function because the RSV F polypeptide would still have the same function.
Applicant argues that claims are not obvious as argued above and the additional reference does not cure any deficiencies of that rejection.  
Applicant’s arguments have been fully considered and not found persuasive. 
.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MYRON G. HILL
Examiner
Art Unit 1648



/M. H./
Examiner, Art Unit 1648


/Shanon A. Foley/Primary Examiner, Art Unit 1648